In an action to recover damages for unfair competition and for injunctive relief, the plaintiff appeals from an order of the Supreme Court, Kings County (Shaw, J.), dated September 22, 1994, which denied its motion for a preliminary injunction barring the defendant Marc M. Einhorn from working in the "mortgage brokerage, origination, banking, financial, or corporate finance company” for two years, or from using the plaintiff’s "work product and trade secrets” including certain index cards which he wrote in his own hand.
Ordered that the order is affirmed, with costs.
The plaintiff failed to establish its entitlement to a preliminary injunction (see, Reed, Roberts Assocs. v Strauman, 40 NY2d 303; Cosmos Farms v American Computer Forms, 193 AD2d 577; Best Metro. Towel & Linen Supply Co.v A&P Coat, Apron & Linen Supply, 149 AD2d 642, 644). Rosenblatt, J. P., O’Brien, Ritter and Goldstein, JJ., concur.